*466Judgment, Supreme Court, New York County (Edwin Torres, J.), entered December 22, 2011, which, in a special proceeding brought pursuant to Public Health Law § 2994-r (1), upon findings that respondent patient lacks the capacity to make a reasoned decision with respect to the medical treatment recommended by his physicians and that such treatment is in respondent’s best interests, authorized petitioner doctor to arrange for major medical treatment under section 2994-g (4), including performing a right lower extremity amputation and all associated procedures upon respondent, unanimously affirmed, without costs.
Clear and convincing evidence — namely, respondent’s testimony and the testimony of two attending physicians at the hospital, one of whom was a board-certified psychiatrist — supports the court’s determination that respondent lacks decision-making capacity (see Public Health Law § 2994-c [6]; Addington v Texas, 441 US 418, 431-433 [1979]; Rivers v Katz, 67 NY2d 485, 497 [1986]). Respondent’s testimony was consistent with the psychiatrist’s diagnosis of schizophrenia and showed that he lacked decision-making capacity because of his mental illness.
We have considered respondent’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Renwick, Richter and Abdus-Salaam, JJ.